46 F.3d 1151
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Rick D. PETRICK, Plaintiff-Appellant,v.Kenny STRADLEY, Sheriff, Defendant-Appellee.
No. 94-6168.
United States Court of Appeals, Tenth Circuit.
Jan. 4, 1995.

Before MOORE, BARRETT, and EBEL, Circuit Judges.

ORDER AND JUDGMENT1

1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The cause is therefore ordered submitted without oral argument.


2
Rick D. Petrick filed a pro se 42 U.S.C.1983 complaint against the sheriff in whose custody he was detained while awaiting trial.  The complaint asserted numerous alleged violations of Mr. Petrick's constitutional rights.  The matter was referred to a magistrate judge, who ultimately concluded the sheriff was entitled to qualified immunity and recommended summary judgment be entered in favor of the defendant.  Mr. Petrick filed an objection with the district judge, who ultimately concurred in and adopted the recommendation of the magistrate judge.  The matter is now before us on appeal.


3
We have examined the briefs and record and conclude the district court did not err.  We therefore AFFIRM the judgment of the district court for the reasons set forth in the recommendation of the magistrate judge.



1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470